Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00731-CR

                                          Bryan Keith CRUM,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. B10826
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 27, 2013

DISMISSED FOR LACK OF JURISDICTION

           On October 11, 2013, appellant filed a notice of appeal in this court in which he asserts the

Kerr County District Clerk is fraudulently withholding certain documents he requested related to

his March 19, 2012 plea bargain and conviction for murder. In his notice of appeal, appellant asks

this court to order the district clerk “to produce said documents in order for his collateral attack to

be successful . . . .” We assume appellant intends to collaterally attack the March 19, 2012

conviction via a post-conviction habeas application. On November 6, 2013, we ordered appellant

to show cause why this appeal should not be dismissed for lack of jurisdiction. Appellant
                                                                                       04-13-00731-CR


responded, raising several arguments as to why his out-of-time appeal is not frivolous and why he

is entitled to a free record.

        This court does not have jurisdiction over matters related to post-conviction writs of habeas

corpus in felony cases. See Bd of Pardons & Paroles ex rel. Keene v. Court of Appeals for the

Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding); TEX. CODE CRIM.

PROC. ANN. art. 11.07 § 3 (West Supp. 2013). Article 11.07 provides the exclusive means to

challenge a final felony conviction, and jurisdiction to grant post-conviction habeas corpus relief

on a final felony conviction rests exclusively with the Court of Criminal Appeals. Keene, 910
S.W.2d at 483.

        Additionally, an indigent defendant ordinarily is not entitled to a free copy of his trial

transcript for purposes of filing a post-conviction habeas application. In re Strickhausen, 994
S.W.2d 936, 937 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). A free record is

available for that purpose only if the defendant shows the habeas corpus application is not frivolous

and there is a specific need for the trial records that are sought. In re Coronado, 980 S.W.2d 691,

693 (Tex. App.—San Antonio 1998, orig. proceeding). We have reviewed appellant’s arguments

in his response—all of which are arguments that could have been raised in a timely appeal from

his 2012 conviction—and conclude he has not made any such showing here.

        Finally, other than appellant’s allegation that the district clerk has refused to turn over the

requested documents, there is no such order in the clerk’s record. Accordingly, it appears there is

no final order or judgment from which appellant may appeal. Even if there was an order, we do

not have jurisdiction over interlocutory orders unless jurisdiction has been expressly granted by

law. See Ex parte Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). The narrow

exceptions to this rule do not apply here, and we have found no statute authorizing this court to



                                                 -2-
                                                                                    04-13-00731-CR


address an appeal of an order denying a free copy of a record after appellant’s conviction has been

affirmed or otherwise become final.

       For these reasons, we conclude we do not have jurisdiction over this appeal. Accordingly

this appeal is dismissed.


                                                 PER CURIAM

Do not publish




                                               -3-